Citation Nr: 1826876	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-40 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a 30 percent rating for chronic headaches prior to February 6, 2015.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1980 to November 1981, August 2002 to July 2003, May 2007 to June 2007 and April 2010 to October 2010.  He had additional service in the Army and Air Force Reserve.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran was afforded an October 2015 Board hearing before the undersigned Veterans Law Judge.

The Veteran's claim of service connection for chronic headaches was initially granted in the December 2013 rating decision and he was assigned a noncompensable rating.  Thereafter, a February 2015 rating decision increased the Veteran's headache rating to 30 percent effective February 6, 2015.  As discussed below, the Veteran's increased rating appeal applies to the earlier time period.


FINDING OF FACT

From February 26, 2013, to February 6, 2015, the Veteran's headaches more closely approximate characteristic prostrating attacks averaging once a month over the last several months.


CONCLUSION OF LAW

From February 26, 2013, to February 6, 2015, the criteria for an initial 30 percent rating for chronic headaches have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.114, Diagnostic Code (DC) 8100 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3.

Under DC 8100 pertaining to headaches, a noncompensable rating is assigned for less frequent attacks.  A 10 percent rating requires that the condition be productive of headaches with characteristic prostrating attacks averaging one in two months over last several months.  A 30 percent rating requires headaches with characteristic prostrating attacks occurring on an average once a month over the last several months.  A 50 percent rating requires that the disability be manifested by very frequent and prostrating and prolonged attacks that are productive of severe economic inadaptability.  38 C.F.R. § 4.124a, DC 8100.

As noted, the Veteran's claim for chronic headaches was initially granted in the December 2013 rating decision and he was assigned a noncompensable rating effective February 26, 2013.  Thereafter, a February 2015 rating decision increased the Veteran's headaches rating to 30 percent, effective February 6, 2015.  The Veteran expressly stated during the October 2015 Board hearing that he is satisfied with the current 30 percent rating, but that it should be effective from the date of his initial claim, February 26, 2013.

The Veteran indicated in July 2013 that he suffers from severe headache and sinus pain.  He was afforded a November 2013 VA examination in which his symptoms included constant head pain, pulsating or throbbing head pain, pain on both sides of the head and worsening pain with physical activity.  The examiner found no characteristic prostrating attacks of migraine headache pain and no prostrating attacks of non-migraine headache pain.

The Board notes the Veteran receives treatment for his chronic headaches through VA Medical Centers.  A February 2013 VA treatment record indicated chronic headaches, probably multi-factorial, and possible rebound headaches.  He indicated he has daily headaches which require Excedrin several times per day for relief.  An April 2013 record noted chronic daily headaches, bitemporal pain, with the worst being in the back of his head.  June 2013 and October 2013 VA treatment records indicated vascular and migraine headaches, with exacerbations, and a November 2013 VA record noted a recent increase in his headaches.  The Veteran reported increased physical activity increases his headaches and he has severe headaches every day or every other day.

Additionally, the Veteran submitted a January 2014 statement in which he indicated he has suffered severe headaches since getting out of the service.  He stated the severity has increased and the most severe headaches cause him to feel like "somebody hit me with a shovel."  He indicated he is crippled from the symptoms causing him to often leave work and go home to rest.

The Veteran was afforded a February 2015 VA examination in which the examiner noted symptoms of pulsating or throbbing head pain, pain on both sides of the head and pain in the back of the head.  He indicated the Veteran experiences non-headache symptoms, including sensitivity to light and sound, as well as sleep disruption.  The examiner reported he suffers from prostrating attacks of headache pain occurring once every month, but not productive of severe economic inadaptability.  The Veteran reported suffering from one to two severe migraines per week beyond his daily headaches and that these can cause him to leave work early due to the prostrating quality of the pain.

The Veteran testified at the October 2015 Board hearing that he is satisfied with the 30 percent rating; however, his contention is that the rating should go back to the date of the claim, February 26, 2013.  He stated the symptoms did not increase in 2015 but have remained severe since before he filed his 2013 claim.  He reported that his headaches cause severe pain on both sides of his temples and can result in prostrating attacks where he has to lie down.  He noted that the attacks can last for hours.

In view of the evidence, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's symptoms more closely approximate the criteria for a 30 percent rating under DC 8100, from the date of the claim, February 26, 2013.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.7.  Thus, an initial 30 percent rating for chronic headaches is warranted, prior to February 6, 2015, and effective February 26, 2013.

The Veteran's February 2015 VA examination supports severe headaches with characteristic prostrating attacks occurring on an average of once a month.  Based on this examination, the RO increased the Veteran's headaches rating to 30 percent, effective February 6, 2015.  The Board finds the Veteran's symptoms have remained severe since the date of the claim and most likely did not increase in severity on the day of the February 2015 examination.  See, e.g., Swain v. McDonald, 27 Vet. App. 219, 224 (2015).  In the November 2013 VA examination, his symptoms included constant head pain, pulsating or throbbing head pain, pain on both sides of the head and worsening pain with physical activity.  The examiner also noted no prostrating attacks of migraine headaches.  Despite the examiner's indication of no prostrating headaches, the Board finds the Veteran's headache symptoms overall most closely approximate severe headaches with characteristic prostrating attacks occurring on an average once a month.


Additionally, a February 2013 VA treatment record indicated chronic daily headaches, probably multi-factorial, which require Excedrin several times per day for relief.  An April 2013 VA record noted no changes in his chronic daily headaches, bitemporal pain, and the worst located in the back of his head.  Further, a November 2013 VA record noted increasing symptoms with physical activity that cause severe headaches every day or every other day.

Therefore, the Board finds that from the date of the claim the Veteran's chronic headaches approximate the impairment level of characteristic prostrating attacks occurring on an average once a month over last several months and a 30 percent rating is warranted.  See 38 C.F.R. § 4.7.  As the Veteran's 30 percent rating is being awarded back to the date of claim, February 26, 2013, the Board finds the increase represents a full grant of the benefit sought on appeal for this issue.


ORDER

From February 26, 2013, to February 6, 2015, an initial disability rating of 30 percent for chronic headaches is granted, subject to the laws and regulations governing the payment of monetary awards.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


